Case 2:18-cv-00295-JRG Document 460 Filed 10/14/20 Page 1 of 2 PageID #: 25846




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


   SAS INSTITUTE INC.                             §
                                                  §
                    Plaintiff,                    §
                                                  §
            v.                                    §
                                                  §       Case No. 2:18-cv-00295-JRG
   WORLD PROGRAMMING LIMITED                      §
   and LUMINEX SOFTWARE, INC.,                    §
                                                  §
                   Defendant.                     §
                    MINUTES FOR COPYRIGHTABILITY HEARING
                HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                   October 14, 2020

  OPEN: 9:10 a.m.                                                            ADJOURN: 5:14 p.m.
   ATTORNEYS FOR PLAINTIFF:                        See attached.

   ATTORNEYS FOR DEFENDANTS:                       See attached.
   LAW CLERKS:                                     Taylor Mauze
                                                   Adrienne Dellinger
                                                   Lee Matalon

   COURT REPORTER:                                 Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                               Jan Lockhart

   TIME          MINUTES
   9:10 a.m.     Court opened. Counsel announced ready for hearing.
   9:23 a.m.     Opening statement by Mr. Millen on behalf of Plaintiff.
   9:49 a.m.     Opening statement by Mr. Caldwell on behalf of Defendant.
   10:14 a.m.    Direct examination of Keith Collins, Ph.D. by Mr. Millen.
   10:36 a.m.    Recess.
   10:53 a.m.    Court reconvened. Direct examination of Keith Collins, Ph.D. by Mr. Millen
   11:15 a.m.    Offer of Proof given.
   11:18 a.m.    Cross examination of Keith Collins, Ph.D. by Mr. Curry.
   11:19 a.m.    Redirect examination of Keith Collins, Ph.D. by Mr. Millen.
   11:20 a.m.    Direct examination of Professor James Storer.
   12:10 p.m.    Recess.
   1:02 p.m.     Court reconvened. Direct examination of Professor James Storer by Mr. Millen.
   1:27 p.m.     Court’s examination of the witness.
   1:28 p.m.     Direct examination of Professor James Storer by Mr. Millen.
   2:08 p.m.     Recess.
   2:18 p.m.     Court reconvened. Direct examination of Professor James Storer by Mr. Millen.
Case 2:18-cv-00295-JRG Document 460 Filed 10/14/20 Page 2 of 2 PageID #: 25847




   TIME        MINUTES
   2:51 p.m.   Redirect examination of Professor James Storer by Mr. Millen.
   2:52 p.m.   Recross examination of Professor James Storer by Mr. Caldwell.
   2:53 p.m.   Direct examination of Mark Thomas Jones, Ph.D. by Mr. Hamad.
   3:24 p.m.   Cross examination of Mark Thomas Jones, Ph.D. by Mr. Bennett.
   3:49 p.m.   Redirect examination of Mark Thomas Jones, Ph.D. by Mr. Hamad.
   3:51 p.m.   Recess.
   4:05 p.m.   Court reconvened. Closing argument by Mr. Millen on behalf of Plaintiff.
   4:36 p.m.   Closing argument by Mr. McCarty on behalf of Defendant.
   4:54 p.m.   Closing argument by Mr. Caldwell on behalf of Defendant.
   5:06 p.m.   Rebuttal closing argument by Mr. Millen.
   5:14 p.m.   The Court took the matter under submission. Court adjourned.




                                                2
